Millee, Judge:
The point of the syllabus is fairfy supported by our case of Williams v. Overholt, 46 W. Va. 340; but more particularly by Merrill v. National Bank, 173 U. S. 136; Aldrich v. Chemical National Bank, 176 U. S. 639; Bank v. Armstrong, 59 Fed. 380, 8 C. C. A. 163; Bank v. Williamette, &c Co., 80 Fed. 227; Doe v. N. W. Coal & Transp. Co., 78 Fed. 72; Central Trust Co. v. *13Richmond, &c. Co., 68 Fed. 99; Bank v. Trigg, 106 Va. 327, 56 S. E. 158.
Applying this rule of these cases to the case at bar the decree below, appealed from, in so far as it deprives the appellant Uriah Hevener, a vendor creditor, and a general creditor, of his right to share in the distribution of general fund belonging to the debtor’s estate, on the basis of the entire debt proven and decreed in his favor, including his debt for purchase money, must be reversed, and corrected in accordance with the rule promulgated in the syllabus.

Reversed.